Opinion issued April 18, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-00063-CV
____________

GREGORY E. AUGUST, Appellant

V.

CORNEL A. WILLIAMS, Appellee



On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 98-52350



MEMORANDUM OPINION
	Appellant Gregory E. August sued his former attorney, appellee Cornel A.
Williams, for breach of contract and legal malpractice related to criminal and civil-forfeiture actions against August in federal court.  Williams successfully moved for
summary judgment.  August brings a sole point of error alleging the trial court erred
in rendering summary judgment because it refused to make findings of fact and
conclusions of law.
	Findings of fact and conclusions of law have no place in a summary judgment
proceeding.  Linwood v. NCNB Tex., 885 S.W.2d 102, 103 (Tex. 1994); see Tex. R.
Civ. P. 296 (party may request findings of fact and conclusions of law in case tried
without jury).  The reason findings and conclusions "have no place" in a summary
judgment proceeding is that for summary judgment to be rendered, there cannot be
a "genuine issue as to any material fact" and the legal grounds are limited to those
stated in the motion and response.  Tex. R. Civ. P. 166a(c); IKB Indus. (Nig.) Ltd. v.
Pro-Line Corp., 938 S.W.2d 440,441 (Tex. 1997); Stiles v. Resolution Trust Corp.,
867 S.W.2d 24, 26 (Tex. 1993).  In other words, if summary judgment is proper, there
are no facts to find, and the legal conclusions have already been stated in the motion
and response.  IKB Indus. (Nig.) Ltd., 938 S.W.2d at 441.  The trial court should not
make, and an appellate court cannot consider, findings of fact in connection with a
summary judgment.  Id.


	We overrule August's sole point of error and affirm the trial court's judgment.


Sherry J. Radack
Justice

Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.4